        Case 1:20-cv-02866-JPC Document 22 Filed 04/20/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


E2W, LLC, a Delaware limited liability
company,
                           Plaintiffs,
                                                    Case No. 1:20-cv-02866-ALC
       v.

KIDZANIA OPERATIONS, S.A.R.L., a
Luxembourg corporation.
                        Defendant.




                    DEFENDANT’S MEMORANDUM OF LAW IN
                   SUPPORT OF MOTION TO FILE UNDER SEAL

                                                          BOIES SCHILLER FLEXNER LLP
                                                                       Damien Marshall
                                                                       55 Hudson Yards
                                                                              20th Floor
                                                             New York, New York 10001
                                                              Telephone: (212) 909-7617
                                                                  dmarshall@bsfllp.com

                                           Christopher G. Caldwell (admitted pro hac vice)
                                                  Jeanne A. Fugate (admitted pro hac vice)
                                                     725 South Figueroa Street, 31st Floor
                                                            Los Angeles, California 90017
                                                               Telephone: (213) 629-9040
                                                                Facsimile: (213) 629-9022
                                                                    ccaldwell@bsfllp.com
                                                                      jfugate@bsfllp.com

                                 Attorneys for Defendant KIDZANIA OPERATIONS, S.A.R.L.




                                           1
            Case 1:20-cv-02866-JPC Document 22 Filed 04/20/20 Page 2 of 5




I.     INTRODUCTION

       Defendant KidZania Operations, S.A.R.L. (“KidZania”) respectfully moves this Court,

pursuant to Rule 6(C) of this Court’s Individual Rules for Practice in Civil Cases , for an order

granting approval to file under seal three exhibits submitted in connection with KidZania’s

Opposition to Plaintiff E2W, LLC’s (“E2W”) Application for Temporary Restraining Order and

Preliminary Injunction (“Application”). Specifically, KidZania seeks approval to file under seal

three damages calculations attached as Exhibits 14, 15, and 16 to the Declaration of KidZania’s

CEO Xavier Lopez Ancona:

       1.       Exhibit 14 sets forth a calculation of lost revenues related to the KidZania facility

located in Frisco, Texas (a suburb of Dallas) (the “Frisco Facility”);

       2.       Exhibit 15 sets forth a calculation of lost revenues that KidZania will suffer as a

result of delay in opening facilities in Chicago, Los Angeles, and New York; and

       3.       Exhibit 16 sets forth total royalty losses to KidZania over the life of the Franchise

Agreement.

Exhibits 14 through 16 are referred to herein as the “Confidential Documents.”

       The Confidential Documents relate to internal, confidential business information,

including projected and actual attendance at U.S. facilities, projected and actual revenues from

per capita expenditures in facilities in the United States, and projected and actual revenues from

industry sponsorships. The Confidential Documents should be treated as confidential and

KidZania should be given approval to file them under seal.

II.    LEGAL STANDARD

       While there is a presumption of public access to judicial documents, Courts have

repeatedly recognized a number of exceptions that work to protect the kind of confidential

business information contained in the Confidential Documents. See Lugosch v. Pyramin Co. of

                                                  2
          Case 1:20-cv-02866-JPC Document 22 Filed 04/20/20 Page 3 of 5




Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006). In resolving sealing applications, courts

consider both “the weight of the presumption” of access and whether there are “countervailing

facts,” such as the “the private interest of those resisting disclosure.” Id. at 120. “Documents

may be sealed if specific, on the record findings are made demonstrating that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.” Id. (internal quotation

marks and alteration omitted). Cf. Fed. R. Civ. P. 26(c)(1)(G) (a court may issue an order

“requiring that a trade secret or other confidential research, development, or commercial

information not be revealed or be revealed only in a specified way.”).

III.   ARGUMENT

       A.      The Confidential Documents Contain Confidential Business Information

       Each of the Confidential Documents contains confidential “business information that

might harm [KidZania’s] competitive standing” in the market if not filed under seal. Nixon v.

Warner Communications, Inc., 435 U.S. 589, 598 (1978). Moreover, each of the Confidential

Documents relates to the inner workings of a privately held company, which further weighs in

favor of sealing. See United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995) (“Financial

records of a wholly owned business . . . and similar matters will weigh more heavily against

access than conduct affecting a substantial portion of the public.”).

       In other words, the documents relate to and set forth “specific business information and

strategies, which, if revealed, may provide valuable insights into a company’s current business

practices that a competitor would seek to exploit,” and are thus the types of documents that

courts have ordered sealed. Louis Vuitton Mallatier S.A. v. Sunny Merchandise Corp., 97 F.

Supp. 3d 485, 511 (S.D.N.Y. 2015) (ordering sealing) (internal quotation marks omitted); see

also GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 650 (S.D.N.Y.

2011) (approving the under seal filing of documents containing “defendants’ marketing

                                                  3
             Case 1:20-cv-02866-JPC Document 22 Filed 04/20/20 Page 4 of 5




strategies, product development, costs and budgeting”); SEC v. Ahmed, No. 15-cv-00675, 2018

WL 4266079, at *3 (D. Conn. Sep. 6, 2018) (sealing documents that the party argued would

provide competitors a “free look” into its business strategies and noting that the “confidentiality

of internal business practices substantially outweighs the public’s right of access”). Indeed, the

Confidential Documents at issue contain competitively sensitive information that KidZania takes

pains to keep confidential, including projected and actual attendance at U.S. facilities, projected

and actual revenues from per capita expenditures in its facilities, and projected and actual

revenues from industry sponsorships. This is precisely the type of sensitive “internal business”

information where the moving party’s interest in “confidentiality . . . substantially outweighs the

public’s right of access.” Id. KidZania should be permitted to file these three exhibits under

seal.

        B.       The Request for Under Seal Filing is Narrowly Tailored

        KidZania requests that three exhibits be filed under seal because those exhibits contain

granular details about projections and actual revenues generated by KidZania facilities in the

United States. Although KidZania seeks an order sealing those exhibits, it does not seek to

redact either its Opposition Brief, or the Declaration of its CEO Xavier Lopez Ancona, which

discuss this information at a less granular level. This strikes a balance between the weight of

presumption of the public’s right to access information while protecting the detailed calculations

that are in the Confidential Documents.

IV.     CONCLUSION

        For the foregoing reasons, this Court should grant KidZania’s motion to file under seal

the Confidential Documents submitted in connection with KidZania’s Opposition to E2W’s

Application for Preliminary Injunction.



                                                 4
       Case 1:20-cv-02866-JPC Document 22 Filed 04/20/20 Page 5 of 5



Dated: April 20, 2020             /s/    Christopher G. Caldwell
                                  Christopher G. Caldwell (Admitted Pro Hac Vice)
                                  Jeanne A. Fugate (Admitted Pro Hac Vice)
                                  BOIES SCHILLER FLEXNER LLP
                                  725 South Figueroa Street, 31st Floor
                                  Los Angeles, California 90017
                                  Telephone: (213) 629-9040
                                  Facsimile: (213) 629-9022
                                  ccaldwell@bsfllp.com
                                  jfugate@bsfllp.com

                                  Damien Marshall
                                  BOIES SCHILLER FLEXNER LLP
                                  55 Hudson Yards
                                  20th Floor
                                  New York, New York 10001
                                  Telephone: (212) 909-7617
                                  dmarshall@bsfllp.com

                                  Attorneys for KIDZANIA OPERATIONS, S.A.R.L




                                     5
